Judgment and order denying new trial reversed, and new trial granted, costs to abide the event. Order denying motion for a new trial on the ground of newly-discovered evidence reversed, with costs and disbursements. -The motion papers show that plaintiff testified falsely in relation to his earnings, the length of time he was unable to work, the amount paid to his doctor and the hospital, and in other respects. That his testimony was false as to a number of these matters is not disputed. Before the trial defendant was not in a position to obtain testimony in regard to these matters. Plaintiff’s testimony on the trial gave defendant the necessary information to enable it to lay the facts before the court. That the proposed new testimony will change the result is quite clear from the fact that the court upon the trial charged the jury that plaintiff was earning the amount testified to by him, which is more than double the amount he actually earned. Jenks, P. J., Rich, Putnam, Blackmar and Jaycox, JJ., concurred.